DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 76, 77, 82, 83, 85, 86, 87-99 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 76 recites the limitation "the communications circuit" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 77 recites the limitation "the communications circuit" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 82 recites the limitation "the communications circuit" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 83 recites the limitation "the communications circuit" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 85 recites the limitation "the communications circuit" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 86 recites the limitation "the communications circuit" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 99 recites the limitation "the communications circuit" in line 19.  There is insufficient antecedent basis for this limitation in the claim.
Claim 85 recites the limitation "the identification number" in line 17-18.  There is insufficient antecedent basis for this limitation in the claim.
Claim 86 recites the limitation "the identification number" in lines 14-15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 87 recites the limitation "the identification number" in line 23 and 25.  There is insufficient antecedent basis for this limitation in the claim.
Claim 99 recites the limitation "the identification number" in lines 14-15.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 107-108 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Breidegam (US 4,745,519, IDS Document).
Regarding Claim 107, Breidegam discloses an apparatus (Figures 1-5) comprising: a wearable electrostatic discharge (ESD) device configured to be worn by a user (comprising 10, Figures 1-4); 
means for measuring (comprising 46, Figure 5) electrical conductivity between the wearable ESD device and the user's skin (Figures 1-5, Column 3, lines 21-35, Column 6, lines 7-25); and means for communicating (comprising 18, 18A, Figures 1-4, comprising 42, Figure 5), to an ESD data-collection system monitor (comprising part of 80, Figure 4), a plurality of parameters from the wearable ESD device including a value of the electrical conductivity of the user's skin (sending parameters to 80, Figure 4, Column 3, lines 21-35, Column 7,lines 7-17).
Regarding Claim 108, Breidegam discloses an ESD-interface apparatus (Figures 1-5) comprising: a first ESD interface device (comprising part/device in 80 that receives and process information received via 18, 18A, Figure 4); and 
means for communicating a plurality of parameters from the first ESD interface device including a value of the electrical conductivity between the first ESD interface device and an earth ground (comprising grounding cable 18, 18A, Figures 1-4, Figure 5, Column 6, lines 26-51, Column 3, lines 23-26, Column 7, lines 7-17) to a ESD-compliance system monitor (sending parameters to 80, Figure 4, Column 3, lines 21-35, Column 7, lines 7-17).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 67-102, 105-106, 109 are rejected under 35 U.S.C. 103 as being unpatentable over Breidegam (US 4,745,519, IDS Document) in view of Wilson (US 6,150,945, IDS Document).
Regarding Claim 67, Breidegam discloses a method (Figures 1-5) comprising:
providing a first wearable electrostatic discharge (ESD) device configured to be worn by a user (comprising 10, Figures 1-4); 
determining, by the first wearable ESD device, whether there is an electrical connection between the first wearable ESD device and the user's skin (Figures 1-4, Column 3, lines 21-35); 
communicating, to an ESD data-collection system monitor (comprising monitoring part of 80, Figure 4), a plurality of parameters from the first wearable ESD device (sending parameters to 80, Figure 4, Column 3, lines 21-35) and an indication of the electrical connection to the user's skin (Column 3, lines 21-35); and 
outputting a user-perceptible indication of whether the electrical conductivity between the first wearable ESD device and the user's skin is acceptable according to criteria of an electrostatic discharge (ESD) policy (78, 52, Figure 4, LEDs 50, 66, 74, alarm 52, Figure 5).
Breidegam does not disclose assigning a machine-readable identification number to the first wearable device and the parameters from the first wearable ESD device including the machine-readable identification number.
Wilson discloses a method comprising providing a wearable electrostatic discharge (ESD) device configured to be worn by a user (comprising 10, Figures 1-5), assigning a machine-readable identification number (Column 3, lines 33-36, “…the logged signal may be encoded ultrasonic, infrared or radio frequency energy including a code to identify a specific monitor and record information of its status”); and communicating, to an ESD data-collection system monitor which is remote, a plurality of parameters from the first wearable ESD device (Column 5, lines 30-33, “…the alarm mechanism 28 may communicate with a remote unit for logging the activity of the static electric charge field sensing device”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to assign a machine-readable identification number to the wearable ESD device in the method of Breidegam as taught by Wilson, to identify the ESD device and its ESD compliance status for replacement/maintenance purposes. 
Regarding Claims 68, combination of Breidegam and Wilson discloses a method of Claim 67, further comprising: measuring integrity of a connection from the first wearable ESD device to earth ground (Column 3, lines 23-26, Figure 5, Column 7, lines 7-17), and communicating, to the ESD data-collection system monitor, a parameter representing integrity of a connection from the first wearable ESD device to earth ground (Figure 5, Column 3, lines 23-26, Column 7, lines 7-17).
Regarding Claims 69, combination of Breidegam and Wilson discloses a method of Claim 67, further comprising: collecting, at the ESD data-collection system monitor, and storing in a storage medium, a record of ESD compliance of a plurality of wearable ESD devices (Wilson, Column 3, lines 33-36, “…the logged signal may be encoded ultrasonic, infrared or radio frequency energy including a code to identify a specific monitor and record information of its status”).
Regarding Claims 70, combination of Breidegam and Wilson discloses a method of Claim 67, further comprising: providing an ESD interface unit having an ESD-interface-unit information processor (part of 80 that interface with 10 and process information received via cable 18, 18A, Figure 4), wherein the ESD interface unit is separate from and located remote from the ESD data-collection system monitor (Wilson’s system monitor in the combination, remotely located and separate from the combination ESD interface unit, Wilson, Column 5, lines 30-33, “…the alarm mechanism 28 may communicate with a remote unit for logging the activity of the static electric charge field sensing device”); 
eliciting and receiving to the ESD-interface-unit information processor from each wearable ESD device that is connected to the ESD interface unit (receiving information via cable 18, 18A, Figure 4), and 
communicating from the ESD-interface-unit information processor to report a plurality of parameters including an indication of an electrical connection between the user's skin and the earth ground at the workstation and integrity of a connection from each respective wearable ESD device to earth ground to the ESD data-collection system monitor (processed information indicated at 76, Figure 4, Column 3, lines 21-35, LEDs  50, 66, 74, alarm 52, Figure 5, Column 6, lines 33-40).
Regarding Claims 71, combination of Breidegam and Wilson discloses a method of Claim 70, wherein the ESD-interface-unit information processor communicates wirelessly to the ESD data-collection system monitor (Wilson, Column 5, lines 30-36, “…the alarm mechanism 28 may communicate with a remote unit for logging the activity of the static electric charge field sensing device…...the logged signal may be encoded ultrasonic, infrared or radio frequency energy including a code to identify a specific monitor and record information of its status”).
Regarding Claims 72, combination of Breidegam and Wilson discloses a method of Claim 67, wherein the wearable ESD device communicates wirelessly to the ESD data-collection system monitor (Wilson, Column 5, lines 30-36, “…the alarm mechanism 28 may communicate with a remote unit for logging the activity of the static electric charge field sensing device…...the logged signal may be encoded ultrasonic, infrared or radio frequency energy including a code to identify a specific monitor and record information of its status”).
Regarding Claims 73, combination of Breidegam and Wilson discloses a method of Claim 67, further comprising:
outputting from the first wearable ESD device a user-perceptible indication output whether either the electrical conductivity between the first wearable ESD device and the user's skin or the integrity of a connection from the first wearable ESD device to earth ground becomes unacceptable according to criteria of an ESD policy (Breidegam, comprising LEDs  66, alarm 52, Figure 5, Column 6, lines 33-40).
Regarding Claim 74, Breidegam discloses a system (Figures 1-5) comprising:
a first wearable electrostatic discharge (ESD) device configured to be worn by a user (comprising 10, Figures 1-4) and having: an electrical connection configured to be connected to a workstation that has a connection to an earth ground (grounding cord comprising 18, 18A connected to a work station where 80 with an earth connection, Figures 1-4, Column 5, lines 16-26); 
an electrode (comprising metallic links 14 or conductive fibers in the strap, Figures 1-4 that provides electrical conductivity between the wearable ESD device and the user's skin (strap comprising conductive sections 12, 12A with metallic links 14 or conductive fibers providing electrical path, Column 4, line54 – Column 5, line 8); 
a wrist-contact sensor (comprising 46, Figure 5) that detects whether the first wearable ESD device is in contact with the user's skin (Column 6, lines 7-25); 
a wearable-device communications circuit (comprising circuitry coupled to output of 42, 60, 70, Figure 5) configured to transmit, to an ESD data- collection system monitor (sending parameters to 80, Figure 4, Column 3, lines 21-35), a plurality of parameters including an indication of an electrical connection between the user's skin and the earth ground at the work station (Column 3, lines 21-35, LEDs  50, 66, 74, alarm 52, Figure 5, Column 6, lines 33-40); and
electronics circuitry (comprising 42, Figure 5) that measures electrical conductivity between the first wearable ESD device and the user's skin (42 compares sensed value from 46 and the reference value and output the comparison result, Figure 5), wherein the wearable-device communications circuit is further configured to transmit, to the ESD data-collection system monitor (sending parameters to 80, Figure 4, Column 3, lines 21-35), a value of the electrical conductivity between the user's skin and the first wearable ESD device (LEDs  50, alarm 52, Figure 5, Column 6, lines 17-25).
Breidegam does not disclose a machine-readable identification number associated with the first wearable device and the parameters from the first wearable ESD device including the machine-readable identification number.
Wilson discloses a system comprising providing a wearable electrostatic discharge (ESD) device configured to be worn by a user (comprising 10, Figures 1-5), assigning a machine-readable identification number (Column 3, lines 33-36, “…the logged signal may be encoded ultrasonic, infrared or radio frequency energy including a code to identify a specific monitor and record information of its status”); and communicating, to an ESD data-collection system monitor, a plurality of parameters from the first wearable ESD device (Column 5, lines 30-33, “…the alarm mechanism 28 may communicate with a remote unit for logging the activity of the static electric charge field sensing device”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to assign a machine-readable identification number to the wearable ESD device in the method of Breidegam as taught by Wilson, to identify the ESD device and its ESD compliance status for replacement/maintenance purposes. 
Regarding Claim 75, combination of Breidegam and Wilson discloses the system of Claim 74, the first wearable ESD device further comprising:
a strap (comprising 12, 12A of 10, Figures 1-4); and a sensor that determines whether the strap has sufficient tautness to provide suitable connection against the user's skin (comprising 54, 56, Figure 5), wherein the wearable-device communications circuit is further configured to transmit, to the ESD data-collection system monitor, an indication of the suitable connection of the user's skin (Column 6, lines 26-51).
Regarding Claim 76, combination of Breidegam and Wilson discloses the system of Claim 74, the first wearable ESD device further comprising a user- interface output device operably connected to the communications circuit (comprising 50, 66, 74, 52, Figure 5) and configured to audibly indicate whether the electrical conductivity between the wearable ESD device and the user's skin is acceptable according to criteria of an electrostatic discharge (ESD) policy (audible alarm 52, Figure 5, Column 6, lines 15-25).
Regarding Claim 77, combination of Breidegam and Wilson discloses the system of Claim 74, the first wearable ESD device further comprising a user- interface output device operably connected to the communications circuit (comprising 50, 66, 74, 52, Figure 5) and configured to indicate by a haptic output indication whether the electrical conductivity between the wearable ESD device and the user's skin is acceptable according to criteria of an electrostatic discharge (ESD) policy (alarm 52, Figure 5, Column 6, lines 15-25).
Regarding Claim 78, combination of Breidegam and Wilson discloses the system of Claim 74, further comprising the ESD data-collection system monitor, wherein the ESD data-collection system monitor is configured to store in a storage medium a record of the ESD compliance of a plurality of wearable ESD devices (Wilson, Column 5, lines 30-36, “…the alarm mechanism 28 may communicate with a remote unit for logging the activity of the static electric charge field sensing device…...the logged signal may be encoded ultrasonic, infrared or radio frequency energy including a code to identify a specific monitor and record information of its status”).
Regarding Claim 79, combination of Breidegam and Wilson discloses the system of Claim 74, further comprising an electrostatic discharge (ESD) interface unit (part of 80 that interface with 10 and process information received via cable 18, 18A, Figure 4), wherein the ESD interface unit is separate from and located remote from the ESD data-collection system monitor (Wilson’s system monitor in the combination, remotely located and separate from the combination ESD interface unit, Wilson, Column 5, lines 30-33, “…the alarm mechanism 28 may communicate with a remote unit for logging the activity of the static electric charge field sensing device”);
wherein the ESD interface unit includes: an electrical interface configured to elicit and receive information from each wearable ESD device that is connected to the ESD interface unit (part of 80 that receive information via cable 18, 18A and process information, Figure 4), and an ESD-interface-unit communications circuit configured to report (part of 80 that process the information received via 18, 18A, Figure 4), to the ESD data- collection system monitor, a plurality of parameters including an indication of an electrical connection between the user's skin and the earth ground at the workstation, and an indication of integrity of a connection from each respective wearable ESD device to earth ground (Column 3, lines 21-35, LEDs  50, 66, 74, alarm 52, Figure 5, Column 6, lines 17-51).
Regarding Claim 80, combination of Breidegam and Wilson discloses the system of Claim 79, wherein the ESD-interface-unit communications circuit communicates wirelessly to the ESD data-collection system monitor (Wilson, Column 5, lines 30-36, “…the alarm mechanism 28 may communicate with a remote unit for logging the activity of the static electric charge field sensing device…...the logged signal may be encoded ultrasonic, infrared or radio frequency energy including a code to identify a specific monitor and record information of its status”).
Regarding Claim 81, combination of Breidegam and Wilson discloses the system of Claim 74, wherein the wearable-device communications circuit communicates wirelessly to the ESD data-collection system monitor (Wilson, Column 5, lines 30-36, “…the alarm mechanism 28 may communicate with a remote unit for logging the activity of the static electric charge field sensing device…...the logged signal may be encoded ultrasonic, infrared or radio frequency energy including a code to identify a specific monitor and record information of its status”).
Regarding Claim 82, combination of Breidegam and Wilson discloses the system of Claim 74, the first wearable ESD device further comprising a user- interface output device operably connected to the communications circuit and configured to alert the user by a user-perceptible indication output (comprising 78, 52, Figure 4, LEDs 50, 66, 74, 52, Figure 5) whether either an electrical connection between the first wearable ESD device and the user's skin or the integrity of a connection from the first wearable ESD device to earth ground becomes unacceptable according to criteria of an electrostatic discharge (ESD) policy (Figure 5, Column 6, lines 17-51).
Regarding Claim 83, combination of Breidegam and Wilson discloses the system of Claim 74, the first wearable ESD device further comprising: electronics that measures integrity of a connection from the first wearable ESD device to earth ground (comprising sensing resistors 56, 54, Figure 5), wherein the communications circuit is further configured to report a parameter representing integrity of a connection from the first wearable ESD device to earth ground (Figure 5, Column 6, lines 26-51).
Regarding Claim 84, combination of Breidegam and Wilson discloses the system of Claim 74, the first wearable ESD device further comprising a user- interface output device operably connected to the communications circuit and configured to visually indicate (comprising 78, Figure 4, LEDs 50, 66, 74, Figure 5)whether the electrical conductivity between the first wearable ESD device and the user's skin is acceptable according to criteria of an electrostatic discharge (ESD) policy (Figure 5, Column 6, lines 17-51).
Examiner notes that Claim 85 basically recites a system including the limitations of Claim 74, lines 1-20, and the limitations of Claims 76 in combination.
Regarding Claim 85, Breidegam discloses a system (Figures 1-5) comprising:
a first wearable electrostatic discharge (ESD) device configured to be worn by a user (comprising 10, Figures 1-4) and having: an electrical connection configured to be connected to a workstation that has a connection to an earth ground (grounding cord comprising 18, 18A connected to a work station where 80 with an earth connection, Figures 1-4, Column 5, lines 16-26); 
an electrode (comprising metallic links 14 or conductive fibers in the strap, Figures 1-4 that provides electrical conductivity between the wearable ESD device and the user's skin (strap comprising conductive sections 12, 12A with metallic links 14 or conductive fibers providing electrical path, Column 4, line54 – Column 5, line 8); 
a sensor (comprising 46, Figure 5) that detects whether the first wearable ESD device is in contact with the user's skin (Column 6, lines 7-25); 
a wearable-device communications circuit (comprising circuitry coupled to output of 42, 60, 70, Figure 5) configured to transmit, to an ESD data- collection system monitor (sending parameters to monitoring part of 80, Figure 4, Column 3, lines 21-35), a plurality of parameters including an indication of an electrical connection between the user's skin and the earth ground at the work station (Column 3, lines 21-35, LEDs  66, alarm 52, Figure 5, Column 6, lines 33-40); and
a user- interface output device operably connected to the communications circuit (comprising 50, 66, 74, 52, Figure 5) and configured to indicate user perceptible indication of whether the electrical conductivity between the wearable ESD device and the user's skin is acceptable according to criteria of an electrostatic discharge (ESD) policy (audible alarm 52, Figure 5, Column 6, lines 15-25).
Breidegam does not disclose a machine-readable identification number associated with the first wearable device and the parameters from the first wearable ESD device including the machine-readable identification number.
Wilson discloses a system comprising providing a wearable electrostatic discharge (ESD) device configured to be worn by a user (comprising 10, Figures 1-5), assigning a machine-readable identification number (Column 3, lines 33-36, “…the logged signal may be encoded ultrasonic, infrared or radio frequency energy including a code to identify a specific monitor and record information of its status”); and communicating, to an ESD data-collection system monitor, a plurality of parameters from the first wearable ESD device (Column 5, lines 30-33, “…the alarm mechanism 28 may communicate with a remote unit for logging the activity of the static electric charge field sensing device”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to assign a machine-readable identification number to the wearable ESD device in the method of Breidegam as taught by Wilson, to identify the ESD device and its ESD compliance status for replacement/maintenance purposes. 
Examiner notes that Claim 86 basically recites a system including the limitations of Claim 74, lines 1-20, and the limitations of a user-interface output device operably connected to the communications circuit and configured to indicate whether the user is grounded.
Regarding Claim 86, Breidegam discloses a system (Figures 1-5) comprising:
a first wearable electrostatic discharge (ESD) device configured to be worn by a user (comprising 10, Figures 1-4) and having: an electrical connection configured to be connected to a workstation that has a connection to an earth ground (grounding cord comprising 18, 18A connected to a work station where 80 with an earth connection, Figures 1-4, Column 5, lines 16-26); 
an electrode (comprising metallic links 14 or conductive fibers in the strap, Figures 1-4 that provides electrical conductivity between the wearable ESD device and the user's skin (strap comprising conductive sections 12, 12A with metallic links 14 or conductive fibers providing electrical path, Column 4, line54 – Column 5, line 8); 
a wearable-device communications circuit (comprising circuitry coupled to output of 42, 60, 70, Figure 5) configured to transmit, to an ESD data- collection system monitor (sending parameters to 80, Figure 4, Column 3, lines 21-35), a plurality of parameters including an indication of an electrical connection between the user's skin and the earth ground at the work station (Column 3, lines 21-35, LEDs  66, alarm 52, Figure 5, Column 6, lines 33-40); and
a user- interface output device operably connected to the communications circuit (comprising 50, 66, 74, 52, Figure 5) and configured to indicate whether the user is grounded (audible alarm 52, and LED 66, Figure 5, Column 6, lines 33-40).
Breidegam does not disclose a machine-readable identification number associated with the first wearable device and the parameters from the first wearable ESD device including the machine-readable identification number.
Wilson discloses a system comprising providing a wearable electrostatic discharge (ESD) device configured to be worn by a user (comprising 10, Figures 1-5), assigning a machine-readable identification number (Column 3, lines 33-36, “…the logged signal may be encoded ultrasonic, infrared or radio frequency energy including a code to identify a specific monitor and record information of its status”); and communicating, to an ESD data-collection system monitor, a plurality of parameters from the first wearable ESD device (Column 5, lines 30-33, “…the alarm mechanism 28 may communicate with a remote unit for logging the activity of the static electric charge field sensing device”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to assign a machine-readable identification number to the wearable ESD device in the method of Breidegam as taught by Wilson, to identify the ESD device and its ESD compliance status for replacement/maintenance purposes. 
Regarding Claim 87, Breidegam discloses an electrostatic-discharge (ESD) interface system configured to monitor compliance of a plurality of users including a first user at a plurality of work stations including a first work station that has a connection to an earth ground (Figures 1-5, users with wearable ESD device 10 that are connectable to 80 with earth/grounding connection and located in a work station with monitoring and interfacing parts), the system comprising:
a first ESD interface device configured to be associated with the first work station (part of 80 that receives information sent via cable 18, 18A, Column 7, lines 7-18), wherein the first ESD interface device includes: 
an electrical connection configured to be connected to the earth ground at the first work station (Column 7, lines 7-18, “…in a housing at the wearer’s work station…”); 
an electrical connection that provides electrical conductivity between the first ESD interface device and a first wearable device (electrical connection shown on the front face of 80 in Figure 4 to receive 18, 18A, Figures 1, 3-4), 
wherein the first wearable is configured to provide electrical contact to the first user's skin (Figures 1, 3-4 shows 10 contacting the first user’s skin); 
an ESD-interface-device communications circuit (comprising circuitry coupled to output of 42, 60, 70, Figure 5) configured to communicate, to a data-collection ESD-compliance system monitor (sending parameters to monitoring part of 80, Figure 4, Column 3, lines 21-35), a plurality of parameters including: an indication of an electrical connection between the user's skin and the earth ground at the first work station (Column 3, lines 21-35, LEDs  66, alarm 52, Figure 5, Column 6, lines 33-40); and 
a user-interface output device operably connected to the ESD-interface-device communications circuit (comprising 50, 66, 74, 52, Figure 5) and configured to provide a first user-perceptible indication of whether the electrical conductivity between the first ESD interface device and the user's skin is acceptable according to criteria of an ESD policy (audible alarm 52, Figure 5, Column 6, lines 15-25).
Breidegam does not disclose a machine-readable identification number associated with the first ESD interface device, the first wearable device having a machine readable identification number and the parameters from the first wearable ESD device including the machine-readable identification number.
Wilson discloses a system comprising providing a wearable electrostatic discharge (ESD) device configured to be worn by a user (comprising 10, Figures 1-5), assigning a machine-readable identification number (Column 3, lines 33-36, “…the logged signal may be encoded ultrasonic, infrared or radio frequency energy including a code to identify a specific monitor and record information of its status”); and communicating, to an ESD data-collection system monitor, a plurality of parameters from the first wearable ESD device (Column 5, lines 30-33, “…the alarm mechanism 28 may communicate with a remote unit for logging the activity of the static electric charge field sensing device”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the method of Breidegam assigned machine readable identification number for the wearable electrostatic discharge (ESD) device in the system as taught by Wilson, such that the remote user/unit can identify the wearable electrostatic discharge (ESD) device and its ESD compliance status for replacement/maintenance purposes (Wilson, Column 5, lines 30-33, “…the alarm mechanism 28 may communicate with a remote unit for logging the activity of the static electric charge field sensing device”) and similarly assign a machine-readable identification number for the ESD interface device of in Breidegam, such that the remote user/unit can also identify the ESD interface device and its ESD compliance status for replacement/maintenance purposes.
Regarding Claim 88, combination of Breidegam and Wilson discloses the system of Claim 87, the first ESD interface device further comprising: circuitry that measures electrical conductivity between the first ESD interface device and the earth ground (comprising sensing resistors 56, 54, Figure 5, Column 7, lines 7-17), wherein the ESD-interface-device communications circuit of the first ESD interface device is further configured to transmit, to the ESD-compliance system monitor, a value of the electrical conductivity between the first ESD interface device and the earth ground (Figure 5, Column 6, lines 26-51). 
Regarding Claim 89, combination of Breidegam and Wilson discloses the system of Claim 87, wherein the first user-perceptible indication includes an audible output (alarm 52, Figures 4-5).
Regarding Claim 90, combination of Breidegam and Wilson discloses the system of Claim 87, wherein the first user-perceptible indication includes a visible output (comprising 78, Figure 4, comprising LEDs 50, 66, 74, Figure 5).
Regarding Claim 91, combination of Breidegam and Wilson discloses the system of Claim 87, further comprising the ESD-compliance system monitor, wherein the ESD-compliance system monitor is configured to store in a storage medium a record of the ESD compliance of a plurality of wearable devices each having a machine-readable identification number and configured to provide electrical contact to a user's skin (Wilson, Column 5, lines 30-36, “…the alarm mechanism 28 may communicate with a remote unit for logging the activity of the static electric charge field sensing device…...the logged signal may be encoded ultrasonic, infrared or radio frequency energy including a code to identify a specific monitor and record information of its status”).
Regarding Claim 92, combination of Breidegam and Wilson discloses the system of Claim 87, further comprising the ESD-compliance system monitor, wherein the ESD-compliance system monitor is configured to store in a storage medium a record of the ESD compliance of a plurality of wearable devices each having a machine-readable identification number and configured to provide electrical contact to a user's skin, wherein the record is encrypted to protect against tampering with, erasing or changing the record (Wilson, Column 5, lines 30-36, “…the alarm mechanism 28 may communicate with a remote unit for logging the activity of the static electric charge field sensing device…...the logged signal may be encoded ultrasonic, infrared or radio frequency energy including a code to identify a specific monitor and record information of its status”).
Regarding Claim 93, combination of Breidegam and Wilson discloses the system of Claim 87, further comprising the first wearable device, wherein the first wearable device includes: an electrical interface configured to elicit and receive information from each ESD interface device that is connected to the wearable device (Column 7, lines 7-23, circuit 38 or part of 38 located in or near 10 or remote location including central monitoring station), and a first wearable-device communications circuit (part of 38, Figure 5) configured to report a plurality of parameters including a value of the electrical conductivity of the user's skin and an indication of a connection integrity from the wearable device to earth ground to an ESD-compliance system monitor (indicators 50, 66, 74, alarm 52, Figures 4-5, Column 6, lines 17-51, Column 7, lines 7-17).
Regarding Claim 94, combination of Breidegam and Wilson discloses the system of Claim 93, wherein the first wearable-device communications circuit communicates wirelessly to the ESD-compliance system monitor (Wilson, Column 5, lines 30-36, “…the alarm mechanism 28 may communicate with a remote unit for logging the activity of the static electric charge field sensing device…...the logged signal may be encoded ultrasonic, infrared or radio frequency energy including a code to identify a specific monitor and record information of its status”).
Regarding Claim 95, combination of Breidegam and Wilson discloses the system of Claim 87, wherein the ESD interface device communications circuit communicates wirelessly to the ESD-compliance system monitor (Wilson, Column 5, lines 30-36, “…the alarm mechanism 28 may communicate with a remote unit for logging the activity of the static electric charge field sensing device…...the logged signal may be encoded ultrasonic, infrared or radio frequency energy including a code to identify a specific monitor and record information of its status”). 
Regarding Claim 96, combination of Breidegam and Wilson discloses the system of Claim 87, wherein the user-interface output device is further configured to provide a second user-perceptible indication of whether the integrity of a connection from the wearable device to earth ground becomes unacceptable according to criteria of an ESD policy (LEDs 66, 74, Figure 5, Column 6, lines 33-40, 45-51).
Regarding Claim 97, combination of Breidegam and Wilson discloses the system of Claim 87, wherein the first ESD interface device further includes circuitry that measures integrity of a connection from the first ESD interface device to earth ground (comprising sensing resistors 56, 54, Figure 5, Column 7, lines 7-17), wherein the ESD interface device communications circuit is further configured to report at least one parameter representing the integrity of the connection from the first ESD interface device to earth ground (Figure 5, Column 6, lines 26-51).
Regarding Claim 98, combination of Breidegam and Wilson discloses the system of Claim 87, wherein the first user-perceptible indication includes a haptic output (comprising 52, Figures 4-5).
Claim 99 basically recites the limitations of Claim 85, except for the sensor recited in lines 13-14. Therefore, Claim 99 is rejected for the same reasons as for Claim 85. 
Regarding Claim 100, Breidegam discloses an electrostatic-discharge (ESD) interface method (Figure 1-5) comprising: 
providing a first ESD interface device having an ESD-interface-device information processor and associated with a first work station (part of 80 that interface with 10 and process information received via cable 18, 18A, Figure 4 and associated with a work station where 80 is stationed); 
providing a first wearable device configured to be worn by a first user (comprising 10, Figures 1-4); 
detecting whether the first wearable device is in contact with the user's skin (comprising sensing resistor 46, Figure 5); connecting the first ESD interface device to earth ground at the first work station (Figure 4 shows the grounding connection from housing 76 of 80, Column 7, lines 7-17);
connecting the first wearable device to the first ESD interface device (10 connected to ESD interfacing device in 80 via 18, 18A, Figure 4);
communicating, to an ESD compliance system monitor (comprising monitoring part of 80, Figure 4) from the ESD interface device, a plurality of parameters from the first wearable ESD device (sending parameters to 80, Figure 4, Column 3, lines 21-35) and an indication of the electrical connection of the first user's skin to the earth ground (Column 3, lines 21-35); and 
outputting a user perceptible indication of whether the electrical conductivity between the first ESD interface device and the user's skin is acceptable according to criteria of an ESD policy (78, 52, Figure 4, LEDs 50, 66, 74, alarm 52, Figure 5).
Breidegam does not specifically disclose the ESD interface device having a serial number associated with the work station and the ESD interface unit is separate from and located remote from the ESD data-collection system monitor.
Wilson discloses a method comprising providing a wearable electrostatic discharge (ESD) device configured to be worn by a user (comprising 10, Figures 1-5), and an ESD interface device having an identification/serial number associated with a work station (Column 3, lines 33-36, coded information including identification of the device); and communicating, to an ESD data-collection system monitor, a plurality of parameters from the first wearable ESD device, wherein the ESD interface unit is separate from and located remote from the ESD data-collection system monitor (Column 5, lines 30-33, “…“…the logged signal may be encoded ultrasonic, infrared or radio frequency energy including a code to identify a specific monitor and record information of its status…the alarm mechanism 28 may communicate with a remote unit for logging the activity of the static electric charge field sensing device”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention provide in the method of Breidegam, to assign a identification/serial number for the ESD interface device being monitored and provide a remote and separate system monitor as taught by Wilson, to identify the ESD interface device and the ESD compliance status for replacement/maintenance purposes remotely. 
Regarding Claim 101, combination of Breidegam  and Wilson discloses the ESD interface method of Claim 100, further comprising: determining integrity of a connection from the first ESD interface device to earth ground (Column 3, lines 23-26), and communicating to the ESD-compliance system monitor a parameter representing integrity of the connection from the first ESD interface device to earth ground (Figure 5, Column 3, lines 23-26).
Regarding Claim 102, combination of Breidegam  and Wilson discloses the ESD interface method of Claim 100, further comprising: collecting, at the ESD-compliance system monitor, and storing in a storage medium, a record of the ESD compliance of a plurality of ESD interface devices (Wilson, Column 5, lines 30-36, “…the alarm mechanism 28 may communicate with a remote unit for logging the activity of the static electric charge field sensing device…...the logged signal may be encoded ultrasonic, infrared or radio frequency energy including a code to identify a specific monitor and record information of its status”).
Regarding Claim 105, combination of Breidegam  and Wilson discloses the ESD interface method of Claim 100, wherein the wearable-device communicates wirelessly to the ESD-compliance system monitor (Wilson, Column 5, lines 30-36, “…the alarm mechanism 28 may communicate with a remote unit for logging the activity of the static electric charge field sensing device…...the logged signal may be encoded ultrasonic, infrared or radio frequency energy including a code to identify a specific monitor and record information of its status)”.
Regarding Claim 106, combination of Breidegam  and Wilson discloses the ESD interface method of Claim 100, further comprising: outputting from the wearable device a user-perceptible indication output whether either the electrical conductivity between the wearable device and the user's skin or the integrity of a connection from the wearable device to earth ground becomes unacceptable according to criteria of an ESD policy (Breidegam, LEDs  66, alarm 52, Figure 5, Column 6, lines 33-40).

Regarding Claim 109, Breidegam discloses the ESD-interface apparatus of Claim 108, further comprising:
a first wearable device configured to be worn by a first user (comprising wrist strap, Figures 1-4), and having a plurality of parameters associated with the first wearable device (parameters comprising electrical connection between the first wearable device and the user's skin, Figures 1-5, Column 3, lines 21-35), wherein the first ESD interface device includes means for receiving the plurality of parameters from the first wearable device (sending parameters to 80, Figure 4, Column 3, lines 21-35).
Breidegam does not disclose assigning a machine-readable identification number to the first wearable device and the parameters from the first wearable ESD device including the machine-readable identification number.
Wilson discloses a method comprising providing a wearable electrostatic discharge (ESD) device configured to be worn by a user (comprising 10, Figures 1-5), assigning a machine-readable identification number (Column 3, lines 33-36, “…the logged signal may be encoded ultrasonic, infrared or radio frequency energy including a code to identify a specific monitor and record information of its status”); and communicating, to an ESD data-collection system monitor, a plurality of parameters from the first wearable ESD device (Column 5, lines 30-33, “…the alarm mechanism 28 may communicate with a remote unit for logging the activity of the static electric charge field sensing device”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to assign a machine-readable identification number to the wearable ESD device in the method of Breidegam as taught by Wilson, to identify the ESD device and its ESD compliance status for replacement/maintenance purposes. 
Claims 103-104 are rejected under 35 U.S.C. 103 as being unpatentable over Breidegam (US 4,745,519, IDS Document) in view of Wilson (US 6,150,945,IDS Document) and Yang (US 6,731,104).
Regarding Claim 103, combination of Breidegam  and Wilson discloses the ESD interface method of Claim 100, further comprising: eliciting and receiving to the ESD-interface-device information processor from each wearable device, and communicating, from ESD interface device to the ESD-compliance system monitor, to report a plurality of parameters including a value of the electrical conductivity of the user's skin and integrity of a connection from the wearable device to earth ground (processed information indicated at 76, Figure 4, Column 3, lines 21-35, LEDs  50, 66, 74, alarm 52, Figure 5, Column 6, lines 33-40). 
providing an ESD interface unit having an ESD-interface-unit information processor (part of 80 that interface with 10 and process information received via cable 18, 18A, Figure 4); eliciting and receiving to the ESD-interface-unit information processor from each wearable ESD device that is connected to the ESD interface unit (receiving information via cable 18, 18A, Figure 5), and communicating from the ESD-interface-unit information processor to report a plurality of parameters including an indication of an electrical connection between the user's skin and the earth ground at the workstation and integrity of a connection from each respective wearable ESD device to earth ground to the ESD data-collection system monitor (processed information indicated at 76, Figure 4, Column 3, lines 21-35, LEDs  50, 66, 74, alarm 52, Figure 5, Column 6, lines 33-40). Combination of Breidegam and Wilson does not disclose providing an ESD mat and the wearable device being connected to the ESD mat.  
Yang discloses an ESD measurement system (Figures 1-2) and teaches ESD test equipment and procedures including an anti-static/ESD mat around the test bench (Column 1, lines 24-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the combination, an ESD mat to provide a ground path for ESD charge and to prevent ESD and electrical over stress (EOS) static charge from damaging or destroying the devices of the ESD equipment and systems. 
Regarding Claim 104, combination of Breidegam, Wilson and Yang discloses the ESD interface method of Claim 103, wherein the plurality of parameters is communicated by the first ESD interface device wirelessly to the ESD-compliance system monitor (Wilson, Column 5, lines 30-36, “…the alarm mechanism 28 may communicate with a remote unit for logging the activity of the static electric charge field sensing device…...the logged signal may be encoded ultrasonic, infrared or radio frequency energy including a code to identify a specific monitor and record information of its status”).
Response to Arguments
Applicant's arguments filed 0n 10/06/2022 have been fully considered but they are not persuasive and/rendered moot in view of the current rejection addressing the amended/new limitations.
Regarding Applicant’s arguments, on Page16 of the Remarks toward Claim objections of Claim 87, examiner respectfully notes that amendments did not overcome the claim objection (please see 112 rejections of Claim 87 above).
Regarding Applicant’s arguments, on Pages 16-18 of the Remarks toward 102 rejection of Claims 107-108 that the Office fails to acknowledge these claim recitations as invoking § 112(f) and fails to provide the proper analysis and interpretation required for claim recitations that invoke § 112(f), examiner respectfully notes that Claim interpretation invoking 112(f) and proper analysis included in the current rejection.
The Applicant argues, on Pages 17-18 of the Remarks that Breidegam does not describe or suggest the structures described in the present specification (or equivalents thereof) that perform the recited means- plus-function recitations of independent claims 107 and 108, considered as a whole.
In response examiner respectfully notes that Breidegam discloses element 46 in Figure 5 that performs the function of measuring electrical conductivity between the wearable ESD device, strap 10 and the user's skin as described Column 3, lines 21-35, Column 6, lines 7-25 and discloses element 18, 18A in Figures 1-4 that performs the function of communicating to the ESD data-collection system monitor, part of 180 in Figure 4. Since Breidegam reference does perform the claimed function(s), the one of ordinary skill in the art at the time of filing would consider the structure, material or act taught by Breidegam to be an equivalent to the applicant’s disclosed structure, material or act.
The Applicant argues, on Page 19 of the Remarks, with regard to independent claim 87 that the Office admits that Breidegam does not disclose a machine-readable identification number for either a first wearable device or a first ESD interface device.
In response, examiner respectfully notes that the office action stated that reference does not disclose a machine-readable identification number associated with the first ESD interface device, the first wearable device having a machine readable identification number…”, and notes  the Applicant has misconstrued the statement in the office action. It is further respectfully noted that Breidegam discloses both a first wearable device and a first ESD interface device as discussed in detail in the office action above.
The Applicant argues, on Page 19-20 of the Remarks that the code referred to by the secondary reference Wilson is only used to identify the wearable device 10, and does not teach a machine-readable identification number associated with the ESD interface device. 
In response, examiner respectfully notes that having Wilson’s teaching of identifying the wearable device (Wilson, Column 5, lines 30-33, “…the alarm mechanism 28 may communicate with a remote unit for logging the activity of the static electric charge field sensing device”), it would be obvious to identify the ESD interface device with a machine readable identification number for the same reasons as for identifying the wearable device as the ESD interface device, i.e., the remote user/unit can also identify the ESD interface device and its ESD compliance status for replacement/maintenance purposes. 
Regarding Applicant’s arguments, on Pages 20-21 of the Remarks that Claim 8, of the corresponding EPO application with corresponding claim limitations as Claim 87 is indicated as appears to involve an inventive step (Articles 52(1) and 56 EPC), over the combination of Breidegam with PCT publication WO 00/58740, which is a PCT application that claims priority to Wilson, examiner respectfully notes that EPO Search report was reviewed prior to the office action mailed on 7/06/2022.
Regarding Applicant’s arguments, on Page 22 of the Remarks toward the new limitations of amended independent Claim 100 and Breidegam reference, examiner respectfully notes that the current rejection is modified to address the new limitation (secondary reference Wilson discloses a system monitor which is remote, see Wilson, “remote unit” recited in Column 5, lines 30-33).
Regarding Applicant’s arguments, on Page 22 of the Remarks toward the new limitations of amended dependent Claims 70 and 79, examiner respectfully notes that in the combination, secondary reference Wilson discloses a “remote unit”/system monitor as disclosed in Column 5, lines 30-33, “…“…the logged signal may be encoded ultrasonic, infrared or radio frequency energy including a code to identify a specific monitor and record information of its status…the alarm mechanism 28 may communicate with a remote unit for logging the activity of the static electric charge field sensing device”.
Regarding Applicant’s arguments, on Pages 22-23 of the Remarks, toward 103 rejection of independent Claims 67, 74, 85, 86, and 99 and their corresponding dependent claims and the combination of Breidegam and Wilson, examiner respectfully notes that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Regarding Applicant’s arguments, on Pages 23 of the Remarks, toward 103 rejection of Claims 103-104 are directed toward arguments toward Claim 100, therefore please see response to arguments toward Claim 100 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Weiner et al. (US 2019//0282012) discloses a standing desk mat 102 for a work station in Figure 4; Jubin et al. (US 6,205, 408) discloses automated systems for performing electrostatic discharge (ESD) device efficacy monitoring and recording the results for an ESD auditing program (Abstract, Figures 1-17).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY M THOMAS whose telephone number is (571)272-6002. The examiner can normally be reached Mon-Fri 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fureman Jared can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/LUCY M THOMAS/           Examiner, Art Unit 2836, 10/31/2022